' Lott, J.
I concur with Judge Hogeboom in the above conclusion. I am, however, of the opinion that there was no evidence that the engineer, after reversing the engine, let on steam again before reaching the crossing. The admission of the engineer, conceding it to have been made, would not be evidence of the fact. It was made, after the transaction, and after the.witness had ceased to be the servant or agent of the company. His declaration under such circumstances would not be binding on them. It did not constitute a part of the res gestee. (See Luby v. The Hudson River Railroad Company. 17 N. Y. Rep. 131, &c.)
J. F. Barnard, J. dissented.
New trial granted.
Hogeboom, Lott and J. F. Barnard, Justices.]